                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DARIUS LAMAR LEWIS,

                    Petitioner,
                                              Case No. 16-10701
v.                                            Honorable Linda V. Parker

CONNIE HORTON,1

                    Respondent.

________________________________/

    OPINION AND ORDER (1) DENYING THE PETITION FOR A WRIT OF
     HABEAS CORPUS, (2) DECLINING TO ISSUE A CERTIFICATE OF
    APPEALABILITY, AND (3) DENYING LEAVE TO APPEAL IN FORMA
                             PAUPERIS

       Petitioner Darius Lamar Lewis (“Petitioner”) has filed a pro se petition for

the writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his state court

convictions for one count of armed robbery and one count of safe breaking in

violation of Michigan Compiled Laws §§ 750.529 and § 750.531, respectively.

The jury found Petitioner not guilty of two counts of possession of a firearm while



1
 Petitioner was incarcerated at the Kinross Correctional Facility when he filed his
habeas petition, but was soon after moved to the Alger Maximum Correctional
Facility. Thus, on February 29, 2016, the Court amended the caption to reflect the
warden of the facility where Petitioner was incarcerated. See Rule 2 of the Rules
Governing § 2254 Cases. Petitioner has since been moved to the Chippewa
Correctional Facility. The Court again amends the case caption to name the
warden of that facility as Respondent.
committing a felony (felony-firearm) in violation of Michigan Compiled Laws

§ 750.227b(1). The state trial court sentenced Petitioner as a habitual offender,

fourth offense, to concurrent prison terms of 300 to 420 months for the armed

robbery conviction and 140 to 240 months for the safe breaking conviction, with

316 days credit for time served. For the reasons stated below, the Court is denying

with prejudice Petitioner’s request for habeas relief.

                                 I.     Background

      Petitioner was convicted following a jury trial in the Circuit Court for

Saginaw County, Michigan. The Michigan Court of Appeals set forth the

following relevant facts in its decision affirming Petitioner’s convictions:

                    On September 29, 2011, two men robbed Advance
             America, a cash advance store located in Saginaw County.
             Employee Joann Gidron and her coworker, Gerald Scales,
             were in the store that day. According to the store’s security
             camera record, two men entered the store at 11:50 a.m. Gidron
             described the men as African-American and stated that “one of
             them was about six feet tall and the other was about five-
             eight.” Gidron testified that “the shorter man” approached her
             and inquired about getting a cash advance loan. She told him
             what pieces of information he would need to provide, and that
             if he came back to the store with that information, she could
             process the loan for him. The two men then left the store.

                    Some time around 12:30 p.m., Gerald Scales left the
             store for lunch; Gidron remained. At 12:50 p.m., the two men
             returned to the store. The shorter man again approached
             Gidron and told her not to move and to give him the money.
             The taller man approached Gidron holding what appeared to
             be a semi-automatic handgun. Gidron testified that during the
             robbery the taller man held the gun to her back while the
                                          2
shorter man took the money out of the cash drawers. The
shorter man then asked Gidron where the safe was, and she
told him. The men took the money from the safe, tied Gidron’s
hands with zip ties, and then left the store.

       When the police arrived Gidron described the robbers
and police took photographs and dusted for prints. A set of
prints recovered at the scene matched those of Andre Jackson,
who was subsequently tried and convicted as one of the
robbers. About a month after the robbery, Detective Russell
Kolb asked Gidron to give a physical description of the shorter
man to a police sketch artist.

       Based on the fingerprints at the crime scene, Detective
Kolb obtained a warrant for Jackson’s arrest. Detective Kolb
discovered Jackson’s address, and he and Sheriff’s Deputy
James Houge observed the house from a distance to evaluate
flight and safety risks. On October 26, 2011, Detective Kolb
observed two men drive up, get out of the car, and go into the
house. Kolb stated that one of the men appeared to be Andre
Jackson. The men then came back out of the house with two
other people, got back into the car, and drove away.

        At Kolb’s direction, Houge pulled the car over. The
passengers in the back seat were Alana Jackson, Andre’s
sister, and Jerry Prince (or Print), while the front seat
passenger was Andre Jackson, and the driver was defendant.
Kolb testified that defendant looked like the man depicted in
the drawing the sketch artist drew from Gidron’s description.
Andre Jackson was arrested and the other three were taken to
the police station for questioning. Andre Jackson gave Kolb
consent to search his house and his sister told police where he
kept his gun. Gidron identified it as the weapon used in the
robbery. The gun turned out to be a semi-automatic BB gun.

       Detective Kolb subsequently showed Gidron a second
photo line-up that included a photo of defendant. Gidron
identified defendant as the shorter man who participated in the
robbery.

                            3
People v. Lewis, No. 314110, 2014 WL 1616409, at *1-2 (Mich. Ct. App. Apr. 22,

2014) (internal footnote omitted). These facts are presumed correct on habeas

review pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410,

413 (6th Cir. 2009).

       Petitioner’s convictions were affirmed on appeal. Lewis, 2014 WL 1616409,

leave denied, 855 N.W.2d 746 (Mich. 2014). Petitioner then filed a post-

conviction motion for relief from judgment in the state trial court, which the court

denied. People v. Lewis, No. 12-037025-FC-5 (Saginaw Cir. Ct., Aug. 31, 2015).

The Michigan Court of Appeals denied Petitioner’s delayed application for leave to

appeal. People v. Lewis, No. 332095 (Mich. Ct. App. July 25, 2016). Petitioner

did not appeal this decision to the Michigan Supreme Court.

       Petitioner initiated the instant action by filing an application for the writ of

habeas corpus on February 23, 2016. He asserts the following grounds in support

of his request for relief:

              I.      Defendant was denied a fair trial when a police officer
              testified that a composite sketch appeared to be the defendant
              invading the province of the jury, and offering “expert”
              testimony without being qualified as an expert.

              II.   The trial court erred in refusing to permit the late
              endorsement of a witness defendant offered to establish the
              foundation of a business record.

              III. The trial court erred in refusing to instruct the jury on
              the necessarily included lesser offenses of unarmed robbery
              and larceny from person.
                                            4
             IV. Defendant is entitled to a resentencing because
             guidelines error altered the sentencing range. Scoring error
             occurred under (“OV”) 4 and 14.

Respondent filed an Answer to the petition on September 21, 2016.

                             II.    Standard of Review

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

imposes the following standard of review for habeas cases:

             An application for a writ of habeas corpus on behalf of a
             person in custody pursuant to the judgment of a State court
             shall not be granted with respect to any claim that was
             adjudicated on the merits in State court proceedings unless the
             adjudication of the claim–

             (1) resulted in a decision that was contrary to, or involved
             an unreasonable application of, clearly established Federal
             law, as determined by the Supreme Court of the United States;
             or

             (2) resulted in a decision that was based on an unreasonable
             determination of the facts in light of the evidence presented in
             the State court proceeding.

28 U.S.C. § 2254(d). A decision of a state court is “contrary to” clearly established

federal law if the state court arrives at a conclusion opposite to that reached by the

Supreme Court on a question of law or if the state court decides a case differently

than the Supreme Court has on a set of materially indistinguishable facts. Williams

v. Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs

when “a state court decision unreasonably applies the law of [the Supreme Court]

                                           5
to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue

the writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or

incorrectly.” Id. at 410-11.

      “[A] state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas relief in

federal court, a state prisoner is required to show that the state court’s rejection of

his or her claim “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103. A habeas petitioner should be denied relief

as long as it is within the “realm of possibility” that fairminded jurists could find

the state court decision to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149,

1152 (2016).

                                   III.   Discussion

               A.     Petitioner’s “expert” witness testimony claim

      Petitioner alleges that he was denied a fair trial when Detective Russell Kolb

testified as an “expert” witness that the individual depicted in the composite sketch

appeared to be Petitioner.

                                           6
      As an initial matter, it is “not the province of a federal habeas court to

reexamine state-court determinations on state-court questions.” Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991). A federal court is limited in federal habeas

review to deciding whether a state court conviction violates the Constitution, laws,

or treaties of the United States. Id. Errors in the application of state law,

especially rulings regarding the admissibility of evidence, are not usually

questioned by a federal habeas court. Seymour v. Walker, 224 F.3d 542, 552 (6th

Cir. 2000). As such, Petitioner would not be entitled to habeas relief on his claim

that Detective Kolb’s testimony was impermissible lay opinion testimony, had it

been impermissible. See Charles v. Thaler, 629 F.3d 494, 500 (5th Cir. 2011). In

any event, Detective Kolb’s testimony was not impermissible testimony and was

not offered as “expert” testimony.

      Petitioner’s claim concerns the following testimony at trial, when Detective

Kolb was questioned about the stop of the car Petitioner was driving to execute the

arrest warrant for Andre Jackson:

             Q Now, at the time the traffic stop is made, you have a
             warrant in hand for Andre Jackson?

             A Yes.

             Q And is he arrested?

             A Yes.



                                           7
Q. The other three people in the car, are they let go or are they
taken?

A We took them all to Saginaw Township because our
interview room was down, being remodeled.

Q At the time of the traffic stop, when Andre Jackson is
arrested, were you able to get a good view of Darius Lewis?

A Yes.

Q Now, did you know his name at the time or did you learn
it?

A I learned it.

Q All right. And the man that was driving the car, do you see
him in court today?

A Yes.

Q And where is he sitting?

A Sitting next to Mr. Piazza.

MR. BEST: And, Judge, if the record might reflect the
witness has identified defendant.

THE COURT: It shall reflect.

BY MR. BEST:

Q As part of that investigation, did you learn his name was
Darius Lewis?

A Yes.

Q Now, at the time of the traffic stop, you already had the
sketch?

                             8
            A Yes.

            Q. Did you notice anything about the sketch in comparison to
            any of the four people in the car that were stopped?

            MR. PIAZZA: Objection, Your Honor, calls for speculation,
            conclusion and opinion on the part of this witness.

            THE COURT: I believe he’s entitled to give his opinion as to
            whether or not he observed anyone in the car and if it seemed
            similar to the photograph, Mr. Piazza, so I’ll overrule that
            objection.

            BY MR. BEST:
                 Q. Do you have an opinion if this drawing looked like
            anyone in the car?

            A. I felt that it looked like the driver at the time.

            Q. The driver being?

            A. Darius Lewis. Got too many names running through my
            head. I’m sorry.


(11/6/12 Trial Tr. at 124-126, ECF No. 10-9 at Pg ID 231.)

      The Michigan Court of Appeals rejected Petitioner’s challenge to Detective

Kolb’s testimony, reasoning:

            … Kolb’s testimony had no bearing on whether Gidron gave a
            truthful and accurate description of the offender to police. Nor
            did it amount to opining on the ultimate issue of defendant’s
            guilt or innocence. Rather, the prosecutor’s question whether
            Kolb thought the sketch looked like any of the men in the car
            was in the context of the ongoing investigation. Kolb did not
            give an opinion regarding defendant’s identity as one of the
            offenders; he only gave his personal observation that the
            driver of the car looked like the sketch the artist had drawn
                                          9
             from Gidron’s description. This gives context for why
             defendant was detained—nothing more.

Lewis, 2014 WL 1616409, at * 2. This decision was neither contrary to, nor an

unreasonable application of, clearly established federal law as determined by the

Supreme Court. Nor was it based on an unreasonable factual determination.

      Detective Kolb did not offer an opinion as to Petitioner’s guilt. In any event,

Petitioner has not identified any Supreme Court case holding that the opinion

testimony of a witness concerning the guilt or innocence of a criminal defendant

violates the Due Process Clause. Instead, in his brief on direct appeal, Petitioner

cited to state court decisions, which cannot serve as the basis for habeas relief, and

the Sixth Circuit Court of Appeals’ decision in Cooper v. Sowders, 837 F.2d 284

(1988). Cooper is easily distinguishable and its continuing vitality is questionable,

however.

      In Cooper, the Sixth Circuit held that it was fundamentally unfair and a

violation of due process to permit a detective to testify as an expert witness that all

the evidence linked the petitioner, and no one else, to the crime. 837 F.2d at 287-

88. In that case, a police officer testified that “[t]he only evidence we found that

would link anyone to this crime would be [the defendant].” Id. at 287. The court

noted that “the police officer was [impermissibly] permitted to testify to his own,

personal opinion that such evidence as there was against other suspects was

insufficient to justify their arrest. … This opinion suggests to the jury the guilt of
                                          10
the accused and the innocence of other suspects.” Id. (quotation marks and citation

omitted). Consequently, the Sixth Circuit found that “[t]he opinion-testimony had

a direct influence on the jury’s consideration of [the] petitioner’s guilt or

innocence.” Id. at 287.

      In comparison, Detective Kolb, as the state court reasonably found, did not

testify regarding whether the evidence sufficed to establish Petitioner’s guilt and

did not opine on Petitioner’s guilt. Cooper, moreover, was decided before

AEDPA’s enactment and relies upon state court authorities, not federal law as

clearly established by the United States Supreme Court. AEDPA, which applies to

Petitioner’s case, demands a different standard of review. In short, the Sixth

Circuit’s holding in Cooper does not entitle Petitioner to habeas relief.

      Petitioner is not entitled to habeas relief on his first claim.

              B.    Petitioner’s late endorsement of a witness claim

      Petitioner next asserts that the trial court erred by precluding him from

calling a witness in support of his defense.

      Eight days before trial, Petitioner’s trial counsel filed a witness list stating

that Petitioner intended to have a Head Start representative give foundational

testimony to admit a copy of a document Petitioner purportedly signed when he

picked up his daughter from Head Start at 11:30 a.m. on the day of the robbery.

The prosecution moved to strike this witness because Petitioner never filed a

                                           11
“Notice of Alibi Defense,” as required by state law, and Petitioner’s witness list

was not timely filed. (Mot., ECF No. 10-5.) At a hearing on the motion,

Petitioner’s trial counsel acknowledged that Petitioner’s witness list was filed after

the time expired for giving notice of an alibi defense and for amendment of a

general witness list without leave of court. (10/29/12 Hr’g Tr. at 4, ECF No. 10-6

at Pg ID 146.) Counsel nevertheless argued that the Head Start representative was

not an alibi witness as Petitioner could have been at the scene of the crime even if

he picked up his daughter at 11:30 a.m. (Id.) Counsel further argued that the

prosecutor would suffer no prejudice if the witness was permitted to testify. (Id.)

The trial court granted the prosecution’s motion and struck the witness list. (Id. at

9, Pg ID 147.)

      Supreme Court precedent “‘establish[es], at a minimum, that criminal

defendants have the right to the government’s assistance in compelling the

attendance of favorable witnesses at trial and the right to put before a jury evidence

that might influence the determination of guilt.’” Taylor v. Illinois, 484 U.S. 400,

407 (1988) (quoting Pennsylvania v. Ritchie, 480 U.S. 39, 56 (1987)). “Few rights

are more fundamental than that of an accused to present witnesses in his own

defense[.]” Id. This right derives from the Compulsory Process Clause of the

Sixth Amendment to the U.S. Constitution. As such, a defendant’s rights under the




                                          12
Sixth Amendment may be violated by imposing a discovery sanction that entirely

excludes the testimony of a material defense witness. Id. at 409.

      Nevertheless, the Taylor Court recognized that the Constitution does not

create an absolute bar to a court’s preclusion of defense witness testimony “that is

incompetent, privileged, or otherwise inadmissible under standard rules of

evidence.” Id. at 410. The Supreme Court further indicated in Taylor that “[t]he

adversary process could not function effectively without adherence to rules of

procedure that govern the orderly presentation of facts and arguments to provide

each party with a fair opportunity to assemble and submit evidence to contradict or

explain the opponent’s case.” Id. at 411; see also Michigan v. Lucas, 500 U.S.

145, 152 (1991) (noting that the Taylor court “rejected the defendant’s argument

that, under the Compulsory Process Clause of the Sixth Amendment, preclusion is

never a permissible sanction for a discovery violation”). Thus, a defendant’s

violation of discovery rules may support the exclusion of even favorable

testimony. Taylor, 484 U.S. at 412-13.

      The Taylor Court declined to “draft a comprehensive set of standards to

guide the exercise” of a trial court’s discretion to sanction a party for failing to

comply with discovery rules. Id. at 414. Subsequent to Taylor, in United States v.

Scheffer, 523 U.S. 303 (1998), the Supreme Court provided that “the exclusion of

evidence in a criminal trial ‘abridge[s] an accused’s right to present a defense’ only

                                           13
where the exclusion is ‘arbitrary or disproportionate to the purpose it is designed to

serve.’” Ferensic v. Birkett, 501 F.3d 469, 475 (6th Cir. 2007) (quoting Scheffer,

523 U.S. at 308) (additional quotation marks, citation, and brackets omitted). The

Supreme Court has “‘found the exclusion of evidence to be unconstitutionally

arbitrary or disproportionate only where it has infringed upon a weighty interest of

the accused.’” Id. at 475-76 (quoting Scheffer, 523 U.S. at 308). The Court also

“give[s] special consideration to the nature of the exclusion-triggering discovery

violation at issue, noting that only egregious violations involving, for example,

‘wilful misconduct’ on the part of the defendant or his counsel will justify the

exclusion of material evidence.” Id. at 476 (citing Lucas, 500 U.S. at 152). “[T]he

exclusion of a defendant’s evidence should be reserved for only those

circumstances where ‘a less severe penalty would perpetuate rather than limit the

prejudice to the State and the harm to the adversary process.’” Id. (quoting Lucas,

500 U.S. at 152).

      The Michigan Court of Appeals rejected Petitioner’s claim regarding the

exclusion of the Head Start representative’s testimony, reasoning:

             Although “a defendant has a constitutionally guaranteed right
             to present a defense, which includes the right to call
             witnesses,” [People v. Yost, 749 N.W.2d 753, 779 (Mich. Ct.
             App. 2008)], “this right is not absolute: the accused must still
             comply with established rules of procedure and evidence
             designed to assure both fairness and reliability in the
             ascertainment of guilt and innocence.” Id. (quotation marks
             and citation omitted). Here, defendant was merely denied the
                                         14
             opportunity to call a foundation witness for a piece of physical
             evidence. The trial court did not prevent defendant from
             presenting a defense. If the sign-in sheet is accurate, then
             defendant would have known he was at Head Start at 11:30
             a.m. and could have communicated that to his attorney, who in
             turn could have pursued the records much earlier and filed a
             timely witness list in support of that argument.

Lewis, 2014 WL 1616409, at * 3. This decision was neither contrary to, nor an

unreasonable application of, clearly established federal law.

      Petitioner’s trial counsel waited until the eleventh hour—beyond the time

allotted under Michigan law and the state’s procedural rules—to file a witness list

identifying the Head Start representative as a witness. The state’s rules regarding

the time for filing witness lists and notifying the prosecution of an alibi witness are

not complicated. See Taylor, 484 U.S. at 415 (indicating that “[t]he simplicity of

compliance with the discovery rule is also relevant[]” in deciding whether

exclusion is a constitutional sanction). It is inexplicable why Petitioner did not

disclose this witness in a timely fashion, as he certainly knew of the sign-out

sheet’s existence if he in fact signed it when he picked up his daughter at 11:30

a.m. on the date in question. Petitioner’s trial counsel at least did not provide any

excuse for the late submission.

      Furthermore, as Petitioner’s counsel acknowledged, the Head Start

representative’s testimony did not establish an alibi for Petitioner. The security

camera record for the store showed two men entering the store twenty minutes

                                          15
after the Head Start sign-out sheet reflects Petitioner’s daughter was picked up, and

showed the same men returning to commit their crimes another hour later at 12:50

p.m.2 The testimony also would not have confirmed that Petitioner was the person

who picked up his daughter at 11:30 a.m., it only was offered to establish the

foundation for the admission of the document.3 Additionally, the trial court’s

ruling did not prevent Petitioner from otherwise presenting a defense. For these

reasons, the preclusion of this evidence did not cause prejudice to the truth-

determining function of the trial process and was not so egregious that it

effectively denied Petitioner a fair trial.

       For these reasons, the Court concludes Petitioner is not entitled to habeas

relief on his second claim.

                      C.      Petitioner’s jury instruction claim

    Petitioner alleges that the trial court erred by refusing to instruct the jury on the

necessarily included lesser offenses of unarmed robbery and larceny from a person.




2
  In his appellate brief, Petitioner acknowledged that multiple Head Start programs
are located near enough to the robbery location to enable Petitioner to be at both
places at the designated times. (See Pet’s Br. at 10, ECF No. 10-13 at Pg ID 334.)
Petitioner therefore recognized that the evidence did not establish an alibi;
however, he argued it would support the argument that he would not likely pick up
his daughter and then plan and execute an armed robbery shortly thereafter. (Id.)
3
  According to defense counsel, the witness would not be able to testify as to
whether he or she saw Petitioner at Head Start at the date and time in question.
(10/29/12 Hr’g Tr. at 8-9, ECF No. 10-6 at Pg ID 147.)
                                           16
      “The Supreme Court, however, has never held that the Due Process Clause

requires instructing the jury on a lesser included offense in a non-capital case.”

McMullan v. Booker, 761 F.3d 662, 667 (6th Cir. 2014) (citing Beck v. Alabama,

447 U.S. 625, 638 n.14 (1980)). “Simply put, ‘the Constitution does not require a

lesser-included offense instruction in non-capital cases.’” Id. (quoting Campbell v.

Coyle, 260 F.3d 531, 541 (6th Cir. 2001)) (additional citations omitted). This is

not a capital case.

      Therefore, the state court’s rejection of Petitioner’s jury instruction claim

was not contrary to clearly established federal law. Petitioner is not entitled to

habeas relief on this claim.

                    D.   Petitioner’s sentencing guidelines claim

      Petitioner’s final ground for relief challenges the trial court’s scoring under

the Michigan sentencing guidelines. Petitioner contends that the trial court

improperly scored offense variables (OV) 4 and 14, producing an incorrect

guidelines range.

      Petitioner’s claim concerning the scoring or calculation of the State’s

sentencing guidelines is not cognizable on federal habeas review as it is a matter of

state concern only. See Marin v. Brewer, No. 16-2420, 2017 WL 4677506, at *3

(6th Cir. Apr. 28, 2017) (citing Howard v. White, 76 F. App’x. 52, 53 (6th Cir.

2003); Bradshaw v. Richey, 546 U.S. 74, 76 (2005)); see also Kissner v. Palmer,

                                          17
826 F.3d 898, 904 (6th Cir. 2016) (providing that “errors in the application of state

sentencing guidelines … cannot independently support habeas relief[.]”).

“‘[F]ederal habeas corpus relief does not lie for errors of state law.’” Estelle v.

McGuire, 502 U.S. 62, 67 (1991) (quoting Lewis v. Jeffers, 497 U.S. 764, 780

(1990)).

         Petitioner, therefore, is not entitled to habeas relief based on his sentencing

claim.

                   IV.    Conclusion & Certificate of Appealability

         For the reasons set forth above, the Court concludes that Petitioner is not

entitled to the writ of habeas corpus under § 2254. To the extent Petitioner seeks

to appeal this decision, he must first obtain a certificate of appealability (“COA”).

See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b).

         To obtain a COA, a prisoner must make a substantial showing of the denial

of a constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the

applicant is required to show that reasonable jurists could debate whether, or agree

that, the petition should have been resolved in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further. Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000). When a district court rejects a habeas

petitioner’s constitutional claims on the merits, the petitioner must demonstrate




                                            18
that reasonable jurists would find the district court’s assessment of the

constitutional claims to be debatable or wrong. Id. at 484.

      Petitioner fails to make a substantial showing of the denial of a federal

constitutional right. Reasonable jurists would not find this Court’s assessment of

Plaintiff’s claims to be debatable or wrong. The Court, therefore, is declining to

issue a COA. The Court further finds that any appeal of its decision would be

frivolous. As such, the Court denies Petitioner leave to appeal in forma pauperis.

See Fed. R. App. P. 24(a).

      Accordingly,

      IT IS ORDERED that the Petition for a Writ of Habeas Corpus is DENIED

WITH PREJUDICE.

      IT IS FURTHER ORDERED that the Court declines to issue a Certificate

of Appealability and denies Petitioner leave to appeal in forma pauperis.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

Dated: October 21, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, October 21, 2018, by electronic and/or
U.S. First Class mail.

                                               s/ R. Loury
                                               Case Manager



                                          19
